DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed July 12, 2022.  Claims 1-9 are currently pending.
The rejections of claims 1-3 under 35 USC 102 set forth in the Office Action dated May 16, 2022 are WITHDRAWN due to Applicant’s amendments.
Claims 1-3 are newly REJECTED for the reasons set forth below.
Under further consideration, the indication of allowable subject matter in claim 4 is WITHDRAWN.  Claim 4 is also REJECTED for the reasons set forth below.
Claims 5-9 are OBJECTED TO as depending from a rejected claim, but otherwise contain allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 2011/0136965).
Regarding claims 1-4, Murakami teaches a living radical polymerization process in which propylene glycol monomethyl ether acetate and methyl methacrylate are copolymerized in the presence of butylated hydroxytoluene, which is present in the amount of 0.33 parts.  (Synthesis Example 5, para. [0118].)  This polymerization process forms the A and C portions of the block copolymer ultimately formed in Synthesis Example 5.
The difference between Synthesis Example 5 of Murakami and claims 1-4 is that Synthesis Example 5 incorporates methyl methacrylate, which is expressly excluded in claims 1-4.  However, Murakami also teaches that other monomers may be used to form blocks A and C, which are the same in Synthesis Example 5 and therefore incorporate the same monomers (denoted in Murakami as monomers a and c).  For example, Murakami lists the following monomers for monomer c:

    PNG
    media_image1.png
    129
    406
    media_image1.png
    Greyscale

(para. [0057].)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated one of monomers listed above in place of methyl methacrylate in Synthesis Example 5 because Murakami lists these non-acrylate monomers as useful monomers c to form polymer block C (and A).  (See MPEP 2143(I)(B).)  
Regarding claim 4 specifically, as seen above, Murakami teaches incorporating butadiene as a monomer c (and/or monomer a).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5-7, the closest prior art reference (Murakami, discussed above) does not teach or fairly suggest the incorporation of chloroprene as a monomer.  One of ordinary skill would have no reason to do so without relying on the present disclosure (i.e., impermissible hindsight).

Regarding claims 8 and 9, Murakami does not teach or fairly suggest a RAFT polymerization process.  RAFT processes generally require the presence of a chain transfer agent, typically a thiocarbonylthiol.  Murakami’s disclosure is silent as to a RAFT process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763